NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1569-15T3

NICOLE LOMANGINO,

              Plaintiff-Appellant,

v.

FRED LOMANGINO,

          Defendant-Respondent.
______________________________________________

              Argued November 29, 2016 – Decided June 9, 2017

              Before Judges Espinosa and Guadagno.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Monmouth County, Docket No. FM-13-0693-13.

              Steven P. Monaghan argued the cause for
              appellant (Law Office of Steven P. Monaghan,
              L.L.C., attorneys; Mr. Monaghan and Jessica
              L. Berg, on the brief).

              Elliot S. Solop argued the cause for
              respondent (Dwyer, Bachman & Newman, LLC,
              attorneys; Mr. Solop, on the brief).

PER CURIAM

        Plaintiff, Nicole Lomangino, and defendant, Fred Lomangino,

were married in 2001, and had two children, A.L., born in 2004,

and F.L., born in 2006.          During the marriage, the parties
resided in Tinton Falls and defendant operated his father's

business, which was also located in Tinton Falls.

     Plaintiff filed a complaint for divorce in October 2012.

At the time, she was employed by a government contractor at Fort

Monmouth.    The parties were divorced on June 27, 2013, when a

dual final judgment for divorce (FJD) was filed.    The FJD

incorporated a matrimonial settlement agreement (MSA) dated May

30, 2013.

     The MSA provided that the parties would share joint legal

custody of A.L. and F.L., who were then, nine and seven, and

plaintiff was designated the parent of primary residence.

Paragraph 2.2 of the MSA addressed schooling for the children:

            The parties have agreed that the children
            shall continue to attend the Tinton Falls
            public school system so long as Husband
            resides in Tinton Falls.      Therefore, the
            Husband's Tinton Falls address shall be used
            for school district purposes.   The children
            remaining in the Tinton Falls school system
            is a bargained for exchange and an integral
            part of this settlement.

     In July 2015, plaintiff's employer informed her that her

position at Fort Monmouth1 was being relocated to Aberdeen,

Maryland, and she would be terminated if she did not accept the



1
  In 2005, Fort Monmouth became subject to the Base Realignment
and Closure (BRAC) program and the Department of Defense
subsequently began a gradual process of shutting down the base.

                                 2                            A-1569-15T3
transfer.   Plaintiff filed an order to show cause seeking to

relocate with the children to Maryland.     On August 7, 2015,

Judge Angela White Dalton entered an order denying plaintiff's

request to relocate the children; maintaining them in the Tinton

Falls School District; and ordering a hearing on plaintiff's

application.    On August 13, 2015, we denied plaintiff's motion

seeking permission to file an emergent motion on short notice

challenging the August 7, 2015 order.

    Judge Dalton conducted an extensive plenary hearing on

seven non-consecutive days in October and November 2015.        On

November 16, 2015, Judge Dalton entered an order accompanied by

a written decision denying plaintiff's application to relocate

the children.

    On appeal, plaintiff claims Judge Dalton's findings are

erroneous, constitute an abuse of discretion, and she erred as a

matter of law by failing to grant plaintiff's relocation

application under Baures v. Lewis, 167 N.J. 91 (2001).     She

urges that we adjudicate the matter "anew" and exercise our

original fact-finding jurisdiction.     We reject plaintiff's

arguments and affirm substantially for the reasons expressed by

Judge Dalton in her thorough and thoughtful decision.    We add

only the following comments.



                                 3                          A-1569-15T3
    We accord deference to the fact finding of our Family Part

judges because of the family court's special jurisdiction and

their expertise in family matters. Cesare v. Cesare, 154 N.J.
394, 413 (1998).   We employ a de novo standard of review to

plaintiff's claim that Judge Dalton erred in her interpretation

of the law. Manalapan Realty, L.P. v. Twp. Comm., 140 N.J. 366,

378 (1995).

    Plaintiff argues Judge Dalton erred by failing to determine

that her job transfer constituted "changed circumstances"

sufficient to warrant modification of the MSA.   She also claims

the decision to uphold the non-location provision in the MSA as

a basis for denying her removal motion was "a misapplication of

law."

    Judge Dalton made the following factual determination:

         [T]he principal facts and circumstances
         applicable to this removal action were
         cognizable at the time of the entry of the
         final judgment of divorce primarily because
         plaintiff had been subject to potential
         employment change due to the BRAC many times
         before and after the divorce. . . . It appears
         to this court, that the very potential posed
         by Plaintiff's career that she would, at some
         point, be faced with the choice of changing
         careers or relocating to Maryland was the
         motivation for paragraph 2.2 [of the MSA].

    This conclusion finds ample support in the record, and

plaintiff does not challenge it on appeal.   Since plaintiff has


                                4                           A-1569-15T3
not shown that her BRAC transfer was unanticipated, she must

demonstrate that the non-location provision "is now not in the

best interests of a child." Abouzahr v. Matera-Abouzahr, 361
N.J. Super. 135, 152 (App. Div.), certif. denied, 178 N.J. 34

(2003).

    Judge Dalton referenced plaintiff's testimony that, before

her removal application, she wanted to reduce the amount of time

defendant spent with the children, and proposed to "totally

eliminate" any after-school time he spent with them.   The judge

expressed concerns that if plaintiff moved to Maryland with the

children, she would not encourage them to maintain their

relationship with defendant, and he would lose the daily contact

with them envisioned in their agreement.

    Judge Dalton noted that the children benefit from "a rich

diversity of extended family" which she considered a significant

factor in her determination.   Both parties have an extensive

support network in New Jersey and because plaintiff planned to

return to New Jersey at some point, the judge found it made

"little sense to disrupt the children on a temporary basis, and

to establish a precedent where [their] extended daily contact

with the Defendant would be eliminated from the children's

lives."



                                5                          A-1569-15T3
    Finally, Judge Dalton noted that the parties agreed to the

parenting time and custody arrangement in the MSA as well as the

provision maintaining the children in the Tinton Falls school

system because they believed it was in the best interests of the

children.

    "New Jersey has long espoused a policy favoring the use of

consensual agreements to resolve marital controversies." J.B. v.

W.B., 215 N.J. 305, 326 (2013) (quoting Konzelman v. Konzelman,

158 N.J. 185, 193 (1999)).   We recognize the contractual nature

of those matrimonial agreements. Pacifico v. Pacifico, 190 N.J.
258, 265 (2007).   Generally, in the absence of

"unconscionability, fraud, or overreaching in the negotiations

of the settlement, . . . no legal or equitable basis exists to

reform the parties' property settlement agreement." Miller v.

Miller, 160 N.J. 408, 419 (1999).

    We are satisfied that the record discloses substantial and

credible evidence to support Judge Dalton's findings and her

conclusion that there were no changed circumstances which would

support modification of the MSA.

    Affirmed.




                                6                         A-1569-15T3